Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 13 have been examined. Claims 14 – 20 have been withdrawn by Applicant via election/restriction.

Election/Restrictions
Claims 14 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 August 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sauve (6,243,920) in view of Jackson et al. (9,428,205). In regard to claim 1, Sauve discloses a hinge (Fig. 1, item 10) that couples a door to a first wall such that the door is pivotable in a first direction to a closed position in which the door extends across an opening (Fig. 2a) and an opposite second direction to an open position (Fig. 2c), wherein the hinge has a body (Fig. 1, item 76) that prevents pivoting of the door in the first direction past the closed position and the second direction past the open position (Figs. 2a and 2c).
In regard to claim 4, Sauve discloses wherein the hinge defines a first axis about which the door is pivoted relative to the body (Figs. 2a and 2c, item 50) and a second axis about which the body and the door are pivoted relative to the first wall (Figs. 2a and 2c, item 32).
In regard to claim 5, Sauve discloses wherein when the door is in the closed position, the body prevents pivoting the door about the first axis in the first direction (Fig. 2a).
In regard to claim 6, Sauve discloses wherein when the door is in the open position, the body prevents pivoting of the door about the second axis in the second direction (Fig. 2c).
Sauve does not disclose the use of the hinge on a cart. In regard to claim 1, Jackson discloses a cart comprising a base (Fig. 9, item 16), a first end wall and an opposite second end wall each extending from the base (Fig. 9, items 18 and 20), a sidewall extending from the base and between the first end wall and the second end wall (Fig. 9, item 12) such that the base, the first end wall, the second end wall, and the sidewall define an interior space (Fig. 9) and a cart opening into the interior space is between the first end wall and the second end wall (Fig. 9, side bound by items 22 and 24), and a hinge (Fig. 9, item 160).
The addition of these features would result in a predictable variation that one of ordinary skill in the art would recognize as no more than the predictable use of prior art elements according to their established functions, which has been held unpatentable under 35 U.S.C. 103(a), absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art.  Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BAPI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
Claims 2 – 3 and 7 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Sauve (6,243,920) discloses a hinge similar to the instant invention; however Sauve, either alone or in combination, neither discloses nor suggests a cart including a hinge comprising (in regard to claim 2) wherein when the door is in the closed position, the body is aligned with the door, (in regard to claim 7) wherein when the door is in the closed position, a first bracket and a second bracket engage a first stop member of the body, and wherein when the door is in the open position, the first bracket and the second bracket engage an opposite second stop member of the body, and (in regard to claim 13) wherein the door pivots 270.0 degrees from the closed position to the open position.. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gehn et al. (5,873,204) disclose a cart with multi-position doors;
Vandergriff (5,943,739) discloses a hinge assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618